tcmemo_2007_336 united_states tax_court don m ticinovich petitioner v commissioner of internal revenue respondent docket no filed date don m ticinovich pro_se jonathan h sloat for respondent memorandum opinion marvel judge this matter is before the court on respondent’s motion for entry of decision as supplemented under rule 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended background petitioner resided in valencia california when his petition was filed during and apparently in as well petitioner owned a 10-percent interest in great american poolcare llc great american great american filed a form_1065 u s return of partnership income for which reported a loss of dollar_figure great american attached to it sec_2002 return a form_4562 depreciation and amortization that showed a tentative sec_179 deduction of dollar_figure however because of the applicable business income limitation the deduction was not claimed on great american’ sec_2002 return or utilized in the calculation of great american’ sec_2002 loss instead great american carried over its tentative sec_179 deduction to sometime before date respondent examined petitioner’ sec_2002 and returns including petitioner’s distributive_share of great american’ sec_2002 net_loss on 2respondent ultimately conceded the audit adjustments to great american’s return consequently the record does not include the details of great american’s return for 3under sec_179 the amount allowed as a deduction is limited to the taxpayer’s aggregate taxable_income derived from the active_conduct_of_a_trade_or_business since great american reported a loss it could not claim the deduction under sec_179 sec_179 allows a taxpayer to carry over an unused deduction to future years in which the taxpayer reports taxable business income date respondent issued to petitioner a notice_of_deficiency that among other things adjusted petitioner’s distributive_share of great american’s net_loss for on date petitioner’s petition for a redetermination of deficiencies for and was filed petitioner alleged that respondent improperly denied auto truck amortization and bad_debt expenses claimed by great american for and all other expenses claimed in the petition did not raise great american’ sec_2002 tentative sec_179 deduction that great american had carried over to on date respondent’s answer was filed this case was calendered for trial on date in los angeles california on date counsel for respondent appeared at the calendar call announced that the parties had reached a settlement and lodged a copy of a fully executed stipulation of agreed issues stipulation neither petitioner nor a representative for petitioner appeared at the calendar call as pertinent to the issue before us the stipulation states as follows the parties agree that the adjustments set forth in the notice_of_deficiency are settled as follows sch e inc loss-partnership s-corp adjustment of dollar_figure for the year - petitioner concedes dollar_figure respondent concedes dollar_figure sch e inc loss-partnership s-corp adjustment of dollar_figure for the year - respondent concedes in full self-employment_tax and se agi adjustments for the year - these are computational adjustments and will be imposed on the adjustment to sch e inc loss- partnership s-corp for the stipulation also states that there are no additional issues for trial the stipulation was signed by both petitioner and counsel for respondent when we received the stipulation we directed the parties to submit a stipulated decision to the court by date on date respondent mailed to petitioner a decision document reflecting the deficiency and penalty that respondent maintains results from the stipulation on date the holder of petitioner’s power_of_attorney jackson behar mr behar informed respondent for the first time that petitioner wanted to utilize great american’ sec_2002 tentative sec_179 deduction in calculating petitioner’ sec_2002 deficiency on date respondent filed the motion for entry of decision we ordered petitioner to file a response on or before date to date petitioner has not submitted any response to the court 4in the stipulation petitioner also conceded his liability for an accuracy-related_penalty under sec_6662 on or about date petitioner mailed to respondent a document titled limited opposition to motion to confirm decision declaration of jackson behar in support thereof opposition but he did not file the opposition with this court on date respondent filed a supplement to his motion for entry of decision and included petitioner’s limited opposition as an exhibit in his limited opposition petitioner objects to respondent’s failure to include great american’s tentative sec_179 expense deduction in calculating great american’ sec_2002 profit loss and asserts that respondent’s failure adversely affects the calculation of petitioner’s income_tax deficiency for however petitioner does not dispute that he entered into the stipulation or that the stipulation reflects the settlement reached by the parties neither party has requested an evidentiary hearing in this matter and we conclude that a hearing is not necessary to decide respondent’s motion discussion a controversy before this court may be settled by agreement of the parties 108_tc_320 affd without published opinion 208_f3d_205 3d 5the limited opposition was submitted on behalf of both michael l medkiff another partner in great american and petitioner but only lists the docket number of mr medkiff’s case cir a settlement is a contract and general principles of contract law apply in interpreting the settlement id pincite citing 52_tc_420 supplemented by 53_tc_275 a settlement may be reflected in a formal written_agreement or more informally such as in an offer and acceptance made by an exchange of letters id citing lamborn v commissioner t c memo written settlement agreements are enforced as binding agreements id citing haiduk v commissioner t c memo ordinarily once a settlement has been reached it cannot be repudiated by either party id however we may relieve a party of an otherwise binding settlement agreement if the party can show a lack of formal consent fraud mutual mistake or other similar ground id pincite revell v commissioner tcmemo_2007_37 see also 90_tc_315 both parties signed the stipulation in this case creating an enforceable binding settlement agreement between them counsel for respondent notified the court on the day of trial that a settlement had been reached between the parties and lodged the stipulation on behalf of both parties based on the parties’ representation that a settlement of all outstanding issues had been reached we canceled the trial and set a deadline for the submission of a signed decision document petitioner did not file a response to respondent’s motion with this court on that ground alone we could conclude that petitioner has failed to demonstrate any proper basis to relieve him of the consequences of the stipulation however petitioner belatedly submitted to respondent a document described as a limited opposition and that document has been furnished to the court by respondent for the sake of clarity and completeness we address it here in petitioner’s limited opposition petitioner argues only that he believed the stipulation included great american’s sec_179 deduction however petitioner fails to indicate whether he made any attempt to verify the relevant calculation or to ascertain how great american’ sec_2002 sec_179 deduction was actually utilized by great american at best petitioner’s response outlines an oversight and at worst petitioner’s response suggests a decision not to verify timely the correctness of respondent’s calculation under either scenario petitioner made a mistake and it appears that the mistake was unilateral a unilateral mistake is an insufficient ground for disregarding an otherwise binding stipulation of settlement revell v commissioner supra see also dorchester indus inc v commissioner supra pincite stamm intl corp v commissioner supra pincite petitioner did not raise any issue regarding great american’ sec_2002 tentative sec_179 deduction in his petition and he apparently did not raise it during settlement negotiations petitioner asserted that he was entitled to the benefit of the tentative sec_179 deduction only after the stipulation had already been executed and lodged with this court and after respondent had prepared a decision document in accordance with the stipulation petitioner simply waited too long to raise an issue regarding the sec_179 deduction and its effect if any on the calculation of great american’s net profit loss petitioner has failed to demonstrate any proper basis for relieving him of the stipulation petitioner has not shown that there was any lack of formal consent fraud mutual mistake or other similar ground for disregarding the stipulation see dorchester indus inc v commissioner supra pincite 6the stipulation contains a concession by respondent that petitioner does not address but should in the stipulation respondent concedes in full the sch e inc loss-partnership s corp adjustment of dollar_figure for the year the record does not disclose whether that adjustment involves great american but in all likelihood it does great american elected to carry over its tentative sec_179 deduction to petitioner does not trace the use of the sec_179 deduction by great american and does not explain how the deduction was handled on great american’s return consequently we shall grant respondent’s motion as supplemented and enter a decision consistent with the settlement reached between the parties to reflect the foregoing an appropriate order and decision will be entered
